


Exhibit 10.20

 

[EXECUTION VERSION]

 

SPIN-OUT AGREEMENT

 

THIS SPIN-OUT AGREEMENT (this “Agreement”) is entered into as of December 4,
2015 by and between Daniel Davis, an individual (the “Buyer”), and ASN
Technologies, Inc., a Nevada corporation (the “Seller”).

 

RECITALS

 

WHEREAS, Seller designed and developed a location-based mobile application named
“death-valley” that allows users to share information about nearby social and
other events (the “Business”).

 

WHEREAS, Seller entered into that certain Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”), dated as of the date hereof, by and
among Seller, SMSI Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and
Senseonics, Incorporated, a Delaware corporation (“Senseonics”), pursuant to
which Seller will acquire 100% of the outstanding capital stock of Senseonics
(the “Senseonics Shares”).

 

WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are required in connection with the Merger
Agreement.

 

WHEREAS, pursuant to the Merger Agreement, Seller shall convert to a Delaware
corporation prior to the Closing (as defined below).

 

WHEREAS, Buyer desires to buy all of Seller’s assets (for the avoidance of
doubt, excluding the Senseonics Shares, which Seller shall not acquire until
after the consummation of the transactions contemplated hereby), and to assume,
as between Seller and Buyer, all responsibility for any debts, obligations and
liabilities of Seller, on the terms and subject to the conditions specified in
this Agreement.

 

WHEREAS, Seller desires to sell and transfer the Assets to the Buyer, on the
terms and subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

1.                                      Sale and Purchase of Assets. On the
terms and subject to the conditions of this Agreement and for the consideration
set forth herein, at the closing of the transactions contemplated hereby (the
“Closing” and, the date of the Closing, the “Closing Date”), Seller shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, all of the assets and properties of Seller as of
immediately prior to the closing under the Merger Agreement (the “Merger
Closing”), including, without limitation, those assets of Seller identified in
Exhibit A (but, for the avoidance of doubt, excluding the Senseonics Shares and
any assets of Senseonics, which Seller shall acquire immediately prior to the
consummation of the transactions contemplated hereby upon the Merger Closing)
(the “Assets”).

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Assets shall not include the Senseonics
Shares, any assets of Senseonics, the Merger Agreement, the rights of Seller
under the Merger Agreement or any other document contemplated thereby, Seller’s
employer identification number, certificate of incorporation and other
organizational documents, corporate books and records described in Section 1.4
hereof or the equity interests in, or documents relating to, Merger Sub.

 

1.1                         Purchase Price.  Subject to the other terms and
conditions of this Agreement, and in full consideration for the Assets, Buyer
shall satisfy Seller’s indebtedness to Buyer in the aggregate principal amount
of $9,000 (plus accrued and unpaid interest if any) pursuant to the promissory
note dated August 27, 2015 (the “Promissory Note”) and Buyer shall assume all
Liabilities (as such term is defined below) of Seller pursuant to Section 1.2
hereof (collectively, the “Purchase Price”).

 

1.2                         Assignment and Assumption of Liabilities. In
connection with the purchase and sale of the Assets pursuant to this Agreement,
at the Closing, Seller shall assign to Buyer, and Buyer shall assume and pay,
honor and discharge when due, and shall indemnify Seller and Seller’s affiliates
against, all debts, adverse claims, liabilities, judgments and obligations,
including tax obligations, of Seller relating to, arising from or otherwise
attributable to the period on or prior to the Closing Date, whether accrued,
contingent or otherwise and whether known or unknown, including those arising
under any law (including common law) or any rule or regulation of any
governmental authority or imposed by any court or any arbitrator in a binding
arbitration resulting from, arising out of or relating to the assets,
activities, operations, actions or omissions of Seller, or products manufactured
or sold thereby or services provided thereby, or under contracts, agreements
(whether written or oral), leases, commitments or undertakings thereof
(collectively, the “Liabilities”).  Notwithstanding the foregoing, the
Liabilities shall not include the Liabilities of Seller under the Merger
Agreement or any other document contemplated thereby.

 

1.3                         Seller’s Deliveries.  At the Closing, Seller shall
deliver or cause to be delivered to Buyer (a) a Bill of Sale, attached hereto as
Exhibit B, for the Assets, (b) an Assignment of Intellectual Property, attached
hereto as Exhibit C and (c) an Assignment and Assumption agreement regarding the
Liabilities, attached hereto as Exhibit D.

 

1.4                         Buyer’s Deliveries.  At the Closing, Buyer shall
deliver or cause to be delivered to Seller against delivery of the Bill of Sale
(a) the original Promissory Note annotated by the Seller as “Paid in Full” and
(b) an Assignment and Assumption agreement regarding the Liabilities, attached
hereto as Exhibit D.  From and after the Closing, Buyer shall deliver or cause
to be delivered to Seller such other documents and instruments as shall be
reasonably requested by the Seller to effect the transactions contemplated
hereby.  To the extent not already in Seller’s possession, the Buyer shall
transfer to Seller all of the existing corporate books and records in the
possession of Buyer relating to Seller, including, but not limited to, all
corporate minute books, stock ledgers, certificates and corporate seals of
Seller and all agreements, litigation files, real property files, personnel
files and filings with governmental agencies.

 

1.5                         Closing.  The Closing shall occur immediately
following the Merger Closing. Seller shall keep Buyer reasonably informed of the
anticipated date of the Closing.

 

2

--------------------------------------------------------------------------------


 

2.                                      Representations and Warranties of
Seller.  Seller hereby represents and warrants to Buyer that:

 

2.1                         Organization and Authority.  Seller (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and Utah (and at the Closing shall be duly organized,
validly existing and in good standing under the laws of the State of Delaware),
and (b) has all necessary corporate power to own and lease its properties and to
enter into and perform this Agreement.

 

2.2                         Authority Relating to this Agreement.  The execution
and delivery of this Agreement and the performance hereunder by Seller have been
duly authorized by all necessary corporate action on the part of Seller and,
assuming due execution of this Agreement by Buyer, this Agreement will
constitute a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, subject as to enforcement (a) to
bankruptcy, insolvency, reorganization, arrangement, moratorium and other laws
of general applicability relating to or affecting creditors’ rights and (b) to
general principles of equity, whether such enforcement is considered in a
proceeding in equity or at law.

 

2.3                               Change of Name.  Seller shall take such
corporate action as is necessary to change the Seller’s name as soon as
reasonably practicable after the date hereof.  Promptly after the name change,
Seller shall notify Buyer, whereupon, Buyer shall be free to utilize the name
“ASN Technologies, Inc.” free of any claims from Seller; provided that,
notwithstanding anything to the contrary herein, (a) Seller retains all rights
to use such name as reasonably necessary to comply with applicable laws or the
rules of any securities exchange on which its securities are traded or otherwise
as reasonably necessary in connection with the transition to Seller’s new name,
and (b) Buyer shall not use such name in any manner detrimental to Seller or its
affiliates.

 

2.4                               Use of Websites and Intellectual Property. 
Seller shall immediately cease using the website http://death-valley.asnti.com
(the “Website”) and shall deliver to Buyer such information and authorizations
held by Seller as shall be reasonably necessary for Buyer’s utilization of the
Website.  Buyer shall refrain from using the name “ASN Technologies, Inc.” until
such time as Seller has changed its name.

 

2.5                               Liabilities.  Seller incurred no material
Liabilities, other than those incurred in the ordinary course of business,
between September 30, 2015 and the date hereof.

 

3.                                      Representations and Warranties of
Buyer.  Buyer hereby represents and warrants to Seller that:

 

3.1                         Authority Relating to this Agreement.  Buyer has the
legal capacity and full power and authority to execute and deliver this
Agreement and to perform Buyer’s obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject as to enforcement (a) to
bankruptcy, insolvency, reorganization, arrangement, moratorium and other laws
of general applicability relating to or affecting creditors’ rights and (b) to
general principles of equity, whether such enforcement is considered in a
proceeding in equity or at law.

 

3

--------------------------------------------------------------------------------


 

3.2                         Compliance. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby by
Buyer will result in the breach of any term or provision of, or constitute a
default under, or require the consent of or the giving of notice to a third
party under, or violate any agreement, indenture, instrument, order, law or
regulation to which Buyer is a party or by which Buyer is bound.

 

3.3                         Liabilities. Following the Closing, Seller will have
no liability for any of the Assets or the Business or any Liabilities, or the
business or activities of Seller prior to the date hereof, and, there are no
outstanding guaranties, performance or payment bonds, letters of credit or other
contingent contractual obligations that have been undertaken by Seller directly
or indirectly in relation to Assets or the Business, or the business of Seller
prior to the date hereof.

 

3.4                         Litigation.  There is no action, suit, claim,
litigation or proceeding pending or threatened against Buyer or Seller, nor has
Buyer or Seller been party to, or had threatened against it, any action, suit,
claim, litigation or proceeding.

 

3.5                         Employees.  Seller has no, and has never had any,
employees or employee plans, programs, agreements or other arrangements.

 

3.6                         Subsidiaries. Except for Merger Sub, Seller does not
own, and has never owned, any equity interests in any other person.

 

4.                                      Other Agreement.

 

4.1                         Access to Information; Cooperation.

 

(a)                                       Buyer shall afford to Seller and its
authorized accountants, counsel and other designated representatives, reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyer or its affiliates insofar as such access is reasonably required
by Seller. Information may be requested under this Section 4.1(a), for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records relating to the Assets, the Business or the Liabilities existing on the
date hereof shall be destroyed by Buyer after the date hereof but prior to the
expiration of any period during which such files, books or records are required
to be maintained and preserved by applicable law without giving Seller at least
30 days’ prior written notice, during which time Seller shall have the right to
examine and to remove any such files, books and records prior to their
destruction.

 

(b)                                       Buyer and his respective affiliates,
employees and agents shall each hold in strict confidence all Information
concerning the Seller in their possession or furnished by the Seller or Seller’s
representative pursuant to this Agreement with the same degree of care as Buyer
utilizes as to Buyer’s own confidential information, which shall be no less than
a reasonable degree of care (except to the extent that such Information is in
the public domain through no fault of Seller), and Buyer shall not release or
disclose such Information to any other person, except Buyer’s auditors,
attorneys, financial advisors, bankers, other consultants and

 

4

--------------------------------------------------------------------------------


 

advisors or persons under a substantially similar obligation of confidentiality
(it be understood that Buyer shall be responsible for a breach of the
confidentiality obligations in this Section 4.1(b) as if any such person were
party hereto), unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law (in connection with which Buyer shall use its best efforts to obtain
confidential treatment, and otherwise to minimize any disclosure, thereof.

 

(c)                                        Buyer shall use his best efforts to
forward promptly to the Seller all notices, claims, correspondence and other
materials which are received and determined to pertain to the Seller.

 

4.2                         Guarantees, Surety Bonds and Letter of Credit
Obligations. In the event that Seller is obligated for any debts, obligations or
liabilities related to the Assets or the Business or any Liabilities or the
business or activities of Seller prior to the date hereof by virtue of any
outstanding guarantee, performance or surety bond or letter of credit provided
or arranged by Seller on or prior to the date hereof, Buyer shall use his best
efforts to cause to be issued replacements of such bonds, letters of credit and
guarantees and to obtain any amendments, novations, releases and approvals
necessary to release and discharge fully Seller and its affiliates from any
liability thereunder. Buyer shall be responsible for, and shall indemnify, hold
harmless and defend Seller from and against, any costs or losses incurred by
Seller or any of its affiliates arising from such bonds, letters of credit and
guarantees and any liabilities arising therefrom and shall reimburse Seller for
any payments that Seller may be required to pay pursuant to enforcement of its
obligations relating to such bonds, letters of credit and guarantees.

 

4.3                         Insurance. Buyer acknowledges that any insurance
coverage and bonds provided by Seller for the Business will terminate with
respect to any insured damages resulting from matters occurring subsequent to
the date hereof.

 

4.4                         Agreements Regarding Taxes.

 

(a)                                       Returns for Periods Through the
Pre-Closing Date. Seller will include the income and loss of the Business on
Seller’s federal and state income tax returns for all periods through the date
hereof and pay any federal and state income taxes attributable to such income.
Seller and Buyer agree to allocate income, gain, loss, deductions and credits
between the period up to and including the Closing Date (the “Pre-Closing
Period”) and the period from and after the Closing Date (the “Post-Closing
Period”) based on a closing of the books of the Business. Buyer agrees to
indemnify Seller for any additional tax owed by Seller (including tax owed by
Seller due to this indemnification payment) in any way attributable to the
Pre-Closing Period or on the date hereof before Buyer’s purchase of the Assets.

 

(b)                                       Audits. In the event that after the
date hereof any tax authority informs Buyer of any notice of proposed audit,
claim, assessment or other dispute concerning an amount of taxes which pertain
to Seller, or to the Business, during the period prior to the Closing, Buyer
must promptly notify Seller of the same within 15 calendar days of the date of
the notice from the tax authority. To the extent of any conflict or
inconsistency, the provisions of this Section 4.5 shall control over the
provisions of Section 5.1 below.

 

5

--------------------------------------------------------------------------------


 

(c)                                        Cooperation on Tax Matters. Buyer and
Seller shall cooperate fully, as and to the extent reasonably requested by any
party, in connection with the filing of tax returns pursuant to this Section 4.5
and any audit, litigation or other proceeding with respect to taxes, in each
case, subject to Seller’s control of each of the foregoing matters. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Buyer shall (i) retain all books and records
with respect to tax matters pertinent to the Business and Seller relating to any
taxable period beginning before the date hereof until the expiration of the
statute of limitations (and, to the extent notified by Seller, any extensions
thereof) of the respective taxable periods, and abide by all record retention
agreements entered into with any taxing authority, and (ii) give Seller
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if Seller so requests, Buyer agrees to allow Seller
to take possession of such books and records.

 

4.5                         As Is; No other Representations and Warranties. 
Except with respect to the representations and warranties contained in
Section 2, Buyer is acquiring the Assets AS IS, WHERE IS. SELLER MAKES NO OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AND SELLER DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT
THERETO.  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2,
NONE OF THE SELLER OR ITS AFFILIATES OR ANY OTHER PERSON MAKES ANY
REPRESENTATION OR WARRANTY, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH
RESPECT TO THE ASSETS OR THE OPERATIONS, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF THE BUSINESS.

 

5.                                      Indemnity; Release.

 

5.1                         Buyer’s Indemnity.  Buyer shall indemnify and hold
harmless and reimburse Seller from and against any and all losses, costs,
expenses, liabilities, obligations, claims, demands, causes of action, suits,
settlements and judgments of every nature, including the costs and expenses
associated therewith and reasonable attorneys’ and witness fees incurred
(“Seller’s Damages” and when used together with or in the alternative to Buyer’s
Damages, “Damages”), which arise out of:

 

(a)                                       the breach by Buyer of any
representation or warranty made by Buyer pursuant to this Agreement;

 

(b)                                       any breach or nonfulfillment of any
covenant or agreement (including any other agreement of Buyer to indemnity set
forth in this Agreement) on the part of Buyer under this Agreement;

 

(c)                                        the Assets, the Business, any
Liability or other debt, liability or obligation of the Seller attribute to the
period prior to the Closing;

 

6

--------------------------------------------------------------------------------


 

(d)                                       the conduct and operations of the
business of Seller prior to the Closing;

 

(e)                                        the conduct and operations of the
business of Seller pertaining to the Assets, the Liabilities or the Business
whether before or after the Closing;

 

(f)                                         any federal or state tax payable by
Seller and attributable to the transaction contemplated by this Agreement or to
the business of Seller in the Pre-Closing Period; and

 

(g)                                        claims of any type or nature relating
to the retention, or alleged retention by Buyer, or any of Buyer’s affiliates or
agents, of any broker or finder in connection with the transactions contemplated
by this Agreement.

 

5.2                         Seller’s Indemnity.  Seller shall indemnify and hold
harmless Buyer from and against any and all losses, costs, expenses,
liabilities, obligations, claims, demands, causes of action, suits, settlements
and judgments of every nature, including the costs and expenses associated
therewith and reasonable attorneys’ and witness fees incurred (“Buyer’s
Damages”), which arise out of the breach by Seller of any representation or
warranty made by Seller pursuant to this Agreement, or the conduct and
operations of the business of Seller subsequent to the Closing.

 

5.3                         Release.  The Buyer, on behalf of Buyer and Buyer’s
heirs, personal representatives, successors and assigns (collectively, the
“Releasors”), hereby forever fully and irrevocably releases and discharges the
Seller and each of its affiliates, and each of their respective predecessors,
successors, direct or indirect subsidiaries, directors, officers, employees,
agents and other representatives (collectively, the “Released Parties”), from
any and all actions, suits, claims, demands, debts, agreements, obligations,
promises, judgments and liabilities of any kind whatsoever in law or equity and
causes of action of every kind and nature or otherwise (including, claims for
damages, costs, expenses, and attorneys’, brokers’ and accountants’ fees and
expenses) arising out of or related to events, facts, conditions or
circumstances existing or arising prior to or after the date hereof or the
Closing, which the Releasors can, shall or may have against the Released
Parties, whether known or unknown, suspected or unsuspected, anticipated or
unanticipated (collectively, the “Released Claims”). The Releasors irrevocably
agree to refrain from instituting any suit, action or proceeding of any kind, in
any court or before any tribunal, against any Released Party based upon, arising
out of, or relating to any Released Claim, participating, assisting or
cooperating in any such suit, action or proceeding or encouraging or soliciting
any third party to institute any such suit, action or proceeding. 
Notwithstanding the preceding sentences of this Section 5.3, “Released Claims”
does not include, and the provisions of this Section 5.3 shall not release or
otherwise diminish, the obligations of either party hereto set forth in or
arising under any provisions of this Agreement.

 

5.4                         Notice.  In the event that either party hereto
suffers Damages, such party making a claim for indemnification (“Indemnitee”)
shall, within sixty (60) days of discovering or incurring such damages, give the
other party hereto (“Indemnitor”) written notice thereof (“Notice of Claim”);
provided, however, that the failure to give such notice shall not relieve the
Indemnitor of its obligations hereunder except to the extent that such
Indemnitor is materially prejudiced by such failure.  The Notice of Claim shall
state in reasonable detail the nature of the claim, the specific provisions in
this Agreement alleged to have been breached and, if

 

7

--------------------------------------------------------------------------------


 

practicable, the amount of the claim for indemnification representing the
Indemnitee’s good faith estimate of the Damages.  The Indemnitor shall have
30 days from receipt of the Notice of Claim to accept or reject the claim for
indemnification, after which time the Indemnitor shall be deemed to have waived
any right to contest such claim for indemnification.

 

6.                                      Miscellaneous.

 

6.1                         Assignment; Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto, and none of the rights or obligations herein may be assigned or
delegated without the prior written consent of the other party hereto.  Except
as expressly set forth herein, the covenants and agreements set forth in this
Agreement are for the sole benefit of the parties hereto and their successors
and permitted assigns and shall not be construed as conferring any rights on any
other Persons.

 

6.2                         Allocation of Purchase Price.  Seller and Buyer
shall mutually agree that the allocation of the Purchase Price among the various
items included in the Assets being transferred by Seller to Buyer shall be as
follows:  If there is a balance in Accounts Receivable at the time of Closing,
that amount up to the full amount of the Purchase Price will be allocated to
Accounts Receivable with the balance of the Purchase Price allocated to
Intangible Assets.  If there is no balance in Account Receivable at the time of
Closing, then the entire Purchase Price will be allocated to Intangible Assets. 
Buyer and Seller shall file all tax returns and reports in a manner consistent
with such allocation.

 

6.3                         Transfer Taxes.  Any sales, use or other transfer
taxes arising out of or incurred in connection with the transactions
contemplated by this Agreement, including, without limitation, Nevada and Utah
state sales taxes, shall be paid by the Buyer.

 

6.4                         Transaction Expenses.  Buyer shall pay all of his
expenses incurred in connection with the transactions contemplated hereby, and
the Seller shall pay all of its expenses incurred in connection with the
transactions contemplated hereby (including in each case all of the fees and
expenses of all advisers used in the transactions contemplated hereby, such as
accounting and legal services).

 

6.5                         Notices.  All notices and other communications
hereunder will be in writing and will be deemed given if delivered by hand,
mailed by registered or certified mail (return receipt requested), sent by
facsimile or sent by Federal Express or other recognized overnight courier to
either party hereto at the following addresses (or at such other address for
such party as will be specified by like notice):

 

8

--------------------------------------------------------------------------------

 

If to Buyer:                                                        Daniel Davis

10291 South 1300 East, #118

Sandy, UT 84094

Phone: (385) 444-0767

 

With a copy to:                                    Joe Laxague, Esq.

Laxague Law, Inc.

1 East Liberty, Suite 600

Reno, NV 89501

Phone:  (775) 234-5221

 

If to Seller, after the Closing, to:

 

Senseonics, Incorporated

20451 Seneca Meadows Parkway

Germantown, MD 20876-7005

Phone:  (301) 556-1602

 

with a copy to:                                       Cooley LLP

One Freedom Square

11951 Freedom Drive, 15th Floor

Reston, VA 20190

Attention:                 Christian E. Plaza

Marc A. Samuel

 

The above addresses may be changed at any time by notice given as provided
above; provided, that any such notice of change of address by a party hereto
will be effective only upon receipt by the other party hereto.  All notices,
requests or instructions given in accordance herewith will be deemed received on
the date of delivery, if hand delivered, on the date of receipt, if transmitted
by facsimile, three days after the date of mailing, if mailed by registered or
certified mail return receipt requested and one day after the date of sending if
sent by Federal Express or other recognized overnight courier.

 

6.6                         Entire Agreement and Amendment.  This Agreement
(including the Exhibits hereto) constitutes the entire agreement of the parties
hereto and supersedes any and all prior negotiations, correspondence,
understandings and agreements between the parties hereto with respect to the
subject matter hereof.  This Agreement may only be amended by written instrument
signed by both parties hereto.

 

6.7                         Governing Law; Jurisdiction and Venue.  This
Agreement, and any matter or dispute arising hereunder or in connection with
this Agreement, will be governed by and construed in accordance with the laws of
the state of Delaware without giving effect to conflict of laws principles
thereof.  Each party hereto irrevocably consents to the exclusive jurisdiction
of any state courts of the state of Delaware and any federal court located in
the state of Delaware, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of, or in connection with, this agreement or any of
the transactions contemplated hereby.  Each party hereby expressly waives

 

9

--------------------------------------------------------------------------------


 

any and all rights to bring any suit, action or other proceeding in or before
any court or tribunal other than those located in the state of Delaware.  In
addition, each party consents to the service of process by personal service or
any other manner in which notices may be delivered hereunder in accordance with
this agreement.

 

6.8                         Severability.  If any provision of this Agreement is
held to be unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible.  In any event, all other provisions of this Agreement shall be deemed
valid and enforceable to the fullest extent practicable.

 

6.9                         Headings.  The headings appearing at the beginning
of sections contained herein have been inserted for the convenience of the
parties hereto and shall not be used to determine the construction or
interpretation of this Agreement.

 

6.10                  Counterparts.  This Agreement may be executed and
delivered (including by facsimile transmission) in counterparts, both of which
will be considered one and the same agreement.

 

6.11                  Bulk Sales Statutes.  Buyer hereby waives compliance by
Seller with any applicable bulk sales statutes in any jurisdiction in connection
with the transactions under this Agreement.

 

6.12                  Headings.  The headings used in this Agreement are for
convenience only and are not a part of this Agreement nor affect the
interpretation of any of its provisions.

 

[SIGNATURE PAGES TO FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Spin-Out Agreement to be
executed as of the date first written above.

 

 

BUYER:

 

 

 

 

 

/s/ Daniel Davis

 

Daniel Davis

 

 

 

 

 

SELLER:

 

 

 

ASN TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Daniel Davis

 

 

Daniel Davis

 

 

Chief Executive Officer

 

 

 

 

This Agreement is hereby ratified and

 

 

confirmed as of December 7, 2015

 

 

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy T. Goodnow

 

 

 

Timothy T. Goodnow

 

 

 

Chief Executive Officer and President

 

 

 

11

--------------------------------------------------------------------------------


 

[EXECUTION VERSION]

 

TABLE OF EXHIBITS

 

Exhibit A

Description of Assets Sold

Exhibit B

Form of Bill of Sale (including an attached Exhibit A)

Exhibit C

Form of Assignment of Intellectual Property

Exhibit D

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SPIN-OUT AGREEMENT

 

DESCRIPTION OF ASSETS SOLD

 

The website http://death-valley.asnti.com/.

 

All software, inventions, trade secrets, know-how, service marks, trade names,
trademarks,  copyrights, source and object codes, ideas, algorithms, processes,
computer software programs or applications (in code and object code form),
tangible or intangible proprietary information and any other intellectual
property and similar items and related rights owned by or licensed to Seller
which comprise the location-based application named “death-valley”, together
with any goodwill associated therewith and all rights of action on account of
past, present and future unauthorized use or infringement thereof; provided that
in no event shall Buyer be permitted to bring any action in the name of Seller.

 

All rights to the name “ASN Technologies, Inc.” after Name Change.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO SPIN-OUT AGREEMENT



BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is delivered as of December 7, 2015, from
Senseonics Holdings, Inc., a Delaware corporation (“Seller”), to Daniel Davis
(“Buyer”).

 

Seller and Buyer have entered into a Spin-Out Agreement dated as of December 7,
2015 (the “Agreement”), providing for the sale by Seller to Buyer of the Assets
(as defined therein), including the assets described on Exhibit A attached
hereto at the Closing.

 

NOW, THEREFORE, for good and valuable consideration, Seller does hereby sell,
convey, assign, transfer and deliver good title in and to the Assets, including
the assets which are listed on Exhibit A attached hereto, as they exist as of
the Closing.  In the event of any conflict between this Bill of Sale and the
Agreement, the Agreement shall control.

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed as of the day and
year first above written.

 

 

 

SELLER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Timothy T. Goodnow

 

 

Chief Executive Officer and President

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

Daniel Davis

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A to BILL OF SALE

 

DESCRIPTION OF ASSETS SOLD

 

The website http://death-valley.asnti.com/.

 

All software, inventions, trade secrets, know-how, service marks, trade names,
trademarks,  copyrights, source and object codes, ideas, algorithms, processes,
computer software programs or applications (in code and object code form),
tangible or intangible proprietary information and any other intellectual
property and similar items and related rights owned by or licensed to Seller
which comprise the location-based application named “death-valley”, together
with any goodwill associated therewith and all rights of action on account of
past, present and future unauthorized use or infringement thereof; provided that
in no event shall Buyer be permitted to bring any action in the name of Seller.

 

All rights to the name “ASN Technologies, Inc.” after Name Change.

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO SPIN-OUT AGREEMENT

 

ASSIGNMENT OF INTELLECTUAL PROPERTY

 

THIS ASSIGNMENT OF INTELLECTUAL PROPERTY (“Assignment of IP”) is delivered as of
December 7, 2015, from SENSEONICS HOLDINGS, INC., a Delaware corporation
(“Seller”), to Daniel Davis (“Buyer”).

 

WHEREAS, Seller and Buyer have entered into a Spin-Out Agreement dated as of
December 7, 2015 (the “Agreement”), providing for the sale by Seller to Buyer of
the Seller’s intellectual property, including, but not limited to, all of the
intellectual property relating to the development of the website
http://death-valley.asnti.com and the location-based application named
“death-valley” (collectively, the “Specified IP”).

 

AND WHEREAS, Buyer wishes to receive the Documents and IP and assume all
liabilities associated with the Documents and IP; and

 

NOW THEREFORE in consideration of the premises and the mutual agreements and
covenants herein contained, the parties hereto hereby covenant and agree as
follows:

 

Definitions

 

1.01                                                                        In
this Agreement the following definitions shall apply:

 

a)                                     “Documents” shall mean file memoranda,
notes, records, charts and other documents made, received, held or used by the
Seller in respect to the IP, as defined herein.

 

b)                                     “IP” shall mean the Specified IP, all
concepts, source code, domain names, discoveries, designs, inventions,
developments and improvements made, invented, authored, written, registered or
discovered, solely, jointly or partly by the Seller relating to the Specified IP
and all intellectual property rights attaching thereto, including, for greater
certainty any trade secrets, patents, trade-marks and copyrights.

 

Article 2 - Assignment

 

2.01                                                                        The
Seller hereby irrevocably sells, assigns and transfers, and agrees to sell,
assign, and transfer exclusively to Buyer, all of its right, title and interest
in and to the Documents and the IP, and Buyer hereby accepts the Documents and
IP and assumes all liabilities in connection therewith.

 

2.02                                                                        The
Seller hereby irrevocably waives all moral rights or similar rights that it may
have in the Documents or the IP in favour of Buyer to the extent they cannot be
assigned to Buyer.

 

--------------------------------------------------------------------------------


 

Article 3 - General Provisions

 

3.01                                                                        This
Agreement shall inure to the benefit of and be binding upon the assigns of the
parties.

 

3.02                                                                        This
Assignment shall be governed by and construed in accordance of the laws of the
state of Delaware.

 

3.03                                                                        In
the event of any conflict between this Assignment and the Agreement, the
Agreement shall control.

 

IN WITNESS WHEREOF, this Assignment of IP has been duly executed as of the day
and year first above written.

 

 

 

SELLER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Timothy T. Goodnow

 

 

Chief Executive Officer and President

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

Daniel Davis

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO SPIN-OUT AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is made as of December 7, 2015, between Senseonics Holdings, Inc., a
Delaware corporation (“Seller”), and Daniel Davis (“Buyer”).

 

Seller and Buyer have entered into a Spin-Out Agreement dated as of December 7,
2015 (the “Agreement”), providing for the assignment to and assumption by Buyer
of the Liabilities (as defined therein).

 

NOW, THEREFORE, for good and valuable consideration, Seller does hereby assign
to Buyer, and Buyer does hereby assume and agree to pay, honor and discharge
when due the Liabilities.  In the event of any conflict between this Bill of
Sale and the Agreement, the Agreement shall control.

 

IN WITNESS WHEREOF, this Bill of Sale has been duly executed as of the day and
year first above written.

 

 

 

SELLER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Timothy T. Goodnow

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

 

 

 

Daniel Davis

 

--------------------------------------------------------------------------------
